The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiff sues as beneficiary of the insurance effected by the defendant Company on the life of her husband, who died while it was in force. The defense is simply breach of warranty, implying intemperance.
From a judgment in favor of plaintiff this appeal is taken.
*1168Aprima facie case having been made out, the burden of establishing the special defense, rested upon the defendant.
We have attentively read the evidence in the case. Admitting that it establishes that the insured indulged in excessive drinking, it by no means proves that he did so to excess. It surely does not show that the insured, prior to and at the time of his application, and of his answers to interrogatories propounded, was addicted to the use of intoxicating liquors to a greater extent than he had stated, and so as to impair his health materially, and to cause his death.
The District Judge, who heard and saw the witnesses, came to the same conclusion. We cannot overturn his appreciations.
The judgment appealed from is affirmed, with costs.
Mr. Justice Fenner recuses himself, having been of counsel.